UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):July 5, 2007 ALICO, INC. (Exact Name of Registrant as Specified in Charter) FLORIDA (State or Other Jurisdiction of Incorporation) 0-261 (Commission File Number) 59-0906081 IRS Employer Identification No.) POST OFFICE BOX 338, LA BELLE, FLORIDA (Address of Principal Executive Offices) 33975 (Zip Code) Registrant's telephone number, including area code: (863) 675-2966 N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: Written communications pursuant to Rule 425 under the Securities Act (17 C.F.R. 230.425) Soliciting Material pursuant to Rule 14a-12 under the Exchange Act (17 C.F.R. 240.14a-12) Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14D-2(b)) Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 C.F.R. 240.13e-4(c)) ITEM 7.01REGULATION FD DISCLOSURE. On July 5, 2007, the Company issued a press release announcing a dividend declared by the Company's Board of Directors on June 29, 2007. A copy of the press release is attached as an exhibit to this Current Report on Form 8k. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS (c) Exhibits Exhibit 99.1- Press release announcing Quarterly Dividend. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ALICO, INC. (Registrant) Date:July 5, 2007
